Citation Nr: 9927081	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
non-psychotic organic brain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
a seizure disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967 and again from April 1967 to February 1970.  

In an April 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to an evaluation 
in excess of 30 percent for non-psychotic organic brain 
syndrome and entitlement to an evaluation in excess of 10 
percent for a seizure disorder secondary to non-psychotic 
organic brain syndrome to the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) for 
additional development of the record.  In an April 1997 
decision, the Board again remanded the aforementioned issues 
to the RO for additional development of the record.  A review 
of the record reflects that the requested development has 
been completed.  Thus, the case has now been returned to the 
Board for appellate consideration.

The Board notes that in a November 1994 rating decision, the 
RO denied entitlement to service connection for a back 
condition and fractured ribs, claimed as secondary to a 
service-connected seizure disorder.  The veteran has not 
submitted a notice of disagreement as to that decision.  
Additionally, in a September 1996 rating decision, the RO 
determined that clear and unmistakable error did not exist in 
a rating decision dated July 28, 1971.  The veteran has not 
submitted a notice of disagreement as to that decision.




FINDINGS OF FACT

1.  The veteran's non-psychotic organic brain syndrome is 
manifested by occupational and social impairment with 
deficiencies in areas of work, family relations, judgment, 
thinking, and mood due to such symptoms as suicidal ideation, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

2.  The veteran's seizure disorder is manifested by an 
average of two minor seizures in the last six months; without 
evidence of a major seizure within the last six months or an 
average of five to eight minor seizures weekly.



CONCLUSIONS OF LAW

1.  A 70 percent evaluation is warranted for non-psychotic 
organic brain syndrome.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.7, 4.130, Diagnostic Code 9327 (1998).

2.  A 20 percent evaluation is warranted for a seizure 
disorder.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8910 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1962 the veteran's systems 
were clinically evaluated as normal with the exception of 
identifying body marks.  Medical examinations dated in 
January 1967 and April 1967 reflect the veteran's systems 
were clinically evaluated as normal with the exception of 
identifying body marks.  Clinical records reflect that the 
veteran was evaluated in August 1969 because of poor work and 
frequent emotional outbursts.  Clinical records further 
reflect a diagnosis of a passive aggressive personality 
disorder with both dependent and aggressive features.  The 
veteran was treated with medication.  Upon separation 
examination dated in February 1970, a passive aggressive 
personality was noted.  It was also noted that the veteran 
had numerous psychiatric problems which had been variously 
diagnosed and for which he was being administratively 
discharged.

Private hospital records dated from March 1970 to October 
1970 reflect diagnoses of non-psychotic organic brain 
syndrome with epilepsy, episodic excessive drinking, and an 
upper respiratory infection.  

Upon VA examination dated in February 1971, the examiner 
opined the veteran was a basically epileptic, brain damaged 
patient whose emotional problems stemmed from or exacerbated 
the basic epileptic condition from time to time as expressed 
in rage reactions.  An impression of non-psychotic organic 
brain syndrome with epilepsy was noted.  A clinical 
neurological examination was noted as normal.  The examiner 
noted there was no evidence for any intracranial pathology of 
either a focal or diffuse type.  

A July 1971 VA clarification of diagnoses reflects that two 
VA physicians agreed the proper diagnosis for the veteran was 
non-psychotic organic brain syndrome manifested by impulsive 
rage episodes and questionable seizures in the form of 
epileptic equivalent.  

In a July 1971 rating decision, the RO granted service 
connection for a non-psychotic organic brain syndrome with 
epilepsy, evaluated as 100 percent disabling from February 
25, 1970 and 30 percent disabling from February 18, 1971.  

A May 1973 statement from a private physician reflects a 
recommendation that the veteran be continued on medication 
with outpatient supervision.  

Upon VA examination dated in May 1973, the veteran complained 
of severe nervousness, being high strung, and loss of control 
during which he beat his wife and broke the leg of his child 
in 1968.  The veteran reported two severe head injuries, one 
as a child and one in the navy when he was struck by an open 
hatchway.  The examiner noted the veteran had no insight and 
his judgment was poor.  Affect was noted as inappropriate.  
It was also noted the veteran was subject to sudden rages 
with and without aura in which he became noisy and 
assaulting.  The examiner noted psychomotor epilepsy appeared 
to be present.  A diagnosis of non-psychotic organic brain 
syndrome with epilepsy was noted.  

A VA hospital summary dated from January 1975 to March 1975 
reflects the veteran was admitted because of episodes of 
"violent rage" in which he would beat his wife and 
children.  On admission the veteran appeared somewhat 
tremulous and anxious.  He showed inappropriate affect and a 
monotonous voice.  The veteran was treated with medication.  
Follow-up counseling was recommended.  

VA outpatient treatment records dated in July 1985 reflect 
the veteran was admitted with a diagnosis of episodic 
dyscontrol.  The veteran described a sense of impending loss 
of control.  The veteran was treated with medication.

An October 1990 VA epilepsy evaluation reflects a diagnosis 
of probable complex partial seizures.  

An October 1990 disability certificate from a private 
physician reflects the veteran was severely and permanently 
disabled.  It also stated the veteran would never be able to 
return to his usual occupation.  

Upon VA examination dated in February 1991, the veteran 
reported a history of blacking out, the last episode 
occurring in August 1990.  The veteran reported that he was 
on a scaffold when the black out occurred and he fell six 
feet to the ground.  The stated he fractured eleven ribs.  
The veteran's spouse reported he also experienced 
incontinence of the bowel and bladder.  The neurologist noted 
that examination revealed no neurological deficit.  An 
impression of blackouts, questionable syncopal episodes, and 
possible seizures was noted.  

In a March 1991 confirmed rating decision, the RO continued a 
30 percent disability evaluation.  The veteran filed a timely 
notice of disagreement in April 1991 as to the March 1991 
rating decision.  A substantive appeal was filed in January 
1992.

A December 1991 statement from E. C., reflects that in August 
1990, the veteran was painting a ceiling from a six-foot 
scaffold.  E. C. further stated that while he was 40 feet 
away at his desk, he heard a crash but did not hear a scream 
or yell.  The veteran was lying on his side and had froth on 
the side of his mouth.  E. C. stated he felt the veteran 
suffered a seizure at that time.  

At his April 1992 RO hearing, the veteran testified that he 
could not say how many seizures he had experienced in the 
past six months because he could not remember them.  
(Transcript, page 2).  The veteran's spouse testified that he 
had experienced about 10 to 15 major seizures as well as 
minor ones in the last six months.  The veteran's spouse 
characterized major seizures as those which required a trip 
to the hospital or that the veteran lay down.  (Transcript, 
page 3).  She characterized minor seizures as those where the 
veteran stared into space, his eyes rolled, and he did not 
talk clearly.  The veteran's spouse also stated the veteran 
slobbered on himself and had been incontinent approximately 
15 times in the past six months.  (Transcript, pages 3-4).  
The veteran testified that he did not drive.  (Transcript, 
page 5).  The veteran also stated he had not worked since 
falling in August 1990.  (Transcript, page 6).  The veteran 
testified he was currently on medication.  (Transcript, page 
8).  The veteran and his spouse testified that the veteran 
had difficulty walking, was very slow and became tired. 
(Transcript, page 10).  The veteran and his spouse also 
testified that at his 1991 VA examination, the examiner told 
him that his condition was getting worse, that he was 
unemployable, and his disability should be upgraded.  
(Transcript, page 11).  The veteran's spouse also testified 
the veteran still experienced an intermittent explosive 
disorder in that he would blow up and start yelling and 
screaming.  (Transcript, page 13).  

Upon VA psychiatric examination dated in April 1992, it was 
noted the veteran continued to be subject to periods of rage.  
The examiner noted the veteran had a tremor with some head 
titubation.  The veteran was described as moderately 
depressed with feelings of uselessness.  Assessments of 
organic personality syndrome, probable post-traumatic stress 
disorder, and complex partial seizures.  

Upon VA neuropsychological evaluation dated in April 1992, 
the examiner noted the veteran's medications included 
Dilantin, Primidone, and Motrin.  The veteran reported 
difficulty with recent memory and with verbal comprehension.  
The veteran's spouse reported the veteran could not balance 
the checkbook or calculate how much change he should receive 
when he made a purchase.  The examiner noted the veteran 
appeared to be in an euthymic mood.  The examiner noted that 
testing revealed the veteran's most pronounced deficits were 
found to be in executive functions usually associated with 
the frontal lobes.  The examiner opined the results were 
consistent with the veteran's history of closed head trauma.  
The examiner noted the presence of a seizure disorder and 
medications probably exacerbated the veteran's cognitive 
deficits.  The current family system dysfunction was also 
noted as possibly exacerbating the veteran's difficulties.  
The examiner opined that the veteran's childhood history 
suggested that the veteran might have had some pre-existing 
emotional and/or interpersonal problems.  The examiner also 
noted it was common for premorbid personality characteristics 
to be worsened after head trauma.  

A May 1992 statement from the Command Chaplain of the Naval 
Air Weapons Station reflects that he had witnessed "fits" 
or "moments" of somewhat inappropriate behavior on the part 
of the veteran.  The Chaplain stated the behavior manifested 
itself in varying degrees of violent and irrational behavior 
causing serious damage within his family structure.  

In a July 1992 rating decision, the RO determined that a 30 
percent disability evaluation was warranted for non-psychotic 
organic brain syndrome effective from April 1, 1975, and a 20 
percent disability evaluation was warranted for a seizure 
disorder secondary to organic brain syndrome, effective from 
December 6, 1990.  

Upon July 1993 VA epilepsy examination, the examiner noted a 
diagnosis of seizures from a possible head injury which the 
veteran did not recall in 1967.  The examiner noted the 
seizures where likely complex, partial with generalization.  
The examiner opined that the description of the veteran's 
fall and the findings afterward seemed to indicate a seizure 
caused his fall. 

In a May 1994 statement, the veteran's spouse stated that 
when the veteran returned from Vietnam, he had changed from a 
mellow and docile person to a violent raging man.  The 
veteran's spouse also stated she was afraid of him.  The 
veteran's spouse described various raging spells the veteran 
had experienced.  

Relevant private medical records dated from August 1990 to 
April 1994 were received by the RO in August 1994.  The 
records reflect that in December 1991, the veteran was 
treated for a chest wall contusion, a head contusion, and a 
right thigh abrasion following a motor vehicle accident.  
August 1990 clinical records reflect the veteran was treated 
following a six-foot fall from scaffolding.  Impressions of 
multiple right rib fractures, concussion of the brain, a 
history of a pre-existing seizure disorder requiring anti-
convulsant medication on a regular basis, and right lower 
lobe pneumonitis secondary to a chest wall injury were noted.  
Various impressions of a seizure disorder were also noted.

A March 1991 statement from a private physician was received 
by the RO in August 1994.  The statement reflects an opinion 
that the veteran would not be able to return to his job and 
that he could not be rehabilitated at that time.  

In a November 1994 rating decision, the RO proposed to reduce 
the veteran's disability evaluation for a seizure disorder 
from 20 percent to 10 percent.

In a February 1995 rating decision, the RO reduced the 
disability evaluation for a seizure disorder from 20 percent 
to 10 percent, effective June 1, 1995.  

Upon VA examination for systemic conditions dated in July 
1996, the examiner noted the veteran was suffering from a 
number of symptoms related to post-traumatic stress disorder.  
The examiner noted the veteran had recurrent distressing 
dreams and was unable to watch television.  It was also noted 
the veteran was hypersensitive and hypervigilant as he felt a 
need to check out his house in the middle of the night.  
Periods of irritability, outbursts of anger, and some startle 
response were also noted.  The examiner opined the veteran 
was suffering from moderate impairment socially.  It was 
noted that the veteran wanted total attention and became 
pushy as he related to people.  The examiner also noted that 
the veteran became irritated with his wife on several 
occasions during the examination and that he did "fly off 
the handle."  The veteran's spouse reported their children 
were afraid of the veteran.  The examiner further opined the 
veteran was considerably to severely impaired industrially 
and was currently on light duty status.  It was noted that 
the veteran needed instructions to be simple and made 
frequently.  The examiner opined that if the veteran were 
moved from his current work environment, he would probably 
not be able to work because he required a considerable amount 
of supervision and reminders due to his physical and mental 
conditions.  The examiner opined that he anticipated the 
veteran would not be able to keep his job for more than a 
year and a half to two years due to possible downsizing.  

Upon VA general examination dated in July 1996, the veteran 
had numerous complaints including a poor memory, 
forgetfulness, recurring headaches, and dizziness.  The 
examiner noted the veteran was having visual hallucinations.  
Relevant diagnoses of chronic brain syndrome and a seizure 
disorder on Dilantin were noted.  

In a September 1996 rating decision, the RO in pertinent part 
continued a 10 percent disability evaluation for a seizure 
disorder secondary to organic brain syndrome, and continued a 
30 percent disability evaluation for a non-psychotic organic 
brain syndrome.  The RO also denied entitlement to individual 
unemployability.  

Upon VA psychiatric examination dated in March 1999, the 
veteran reported that he was injured during his military 
service when a hatch was closed on his head.  The veteran 
also reported he had a seizure in 1990 and fell from 
scaffolding as well as a 1993 head injury after becoming 
unconscious.  The veteran reported his seizures were well 
controlled and he had not suffered from any major seizures 
for over a year.  The veteran also reported "minor 
seizures" where he lost track of time, which lasted anywhere 
from two minutes to fifteen minutes.  These reportedly 
happened on an average of once every three days.  The 
veteran's most significant problem was reported as head 
shakes and tremulous hands.  The veteran also had resting 
tremors.  Memory loss was also noted as a significant 
problem.  The veteran denied any significant depression or 
anxiety except occasional depression due to his wife's 
illness.  It was noted that the veteran retired in August 
1998 because of his wife's illness and in part because of his 
medical problems.  The examiner noted the veteran did not 
show any inappropriate behaviors during the examination and 
was able to perform minimum personal hygiene and other basic 
activities of daily living.  The veteran admitted to suicidal 
ideation but denied any panic attacks.  The veteran reported 
visual hallucinations once a week to once a month.  The 
veteran also reported problems controlling his angry and 
violent impulses.  The veteran reported that he tended to 
become loud and out-of-control in social situations.  
Judgment in hypothetical situations was noted as mildly 
impaired.  The examiner opined that mental status examination 
and psychological testing supported the veteran's statements.  
Diagnoses of non-psychotic organic brain syndrome and a 
history of a head injury and seizure disorder were noted.  A 
Global Assessment of Functioning (GAF) Score of 42 was 
assessed.  The examiner noted that the veteran's GAF score 
was defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job)" pursuant to the 
Diagnostic Criteria from the DSM IV.  The examiner noted that 
the veteran's recent memory loss affected his efficiency and 
reliability and caused him to have moderate difficulty.  It 
was also noted that his anger outbursts and visual 
hallucinations might impair his ability to relate to people 
and cause industrial and social problems.  The examiner noted 
the veteran continued to have periods of lapses of 
concentration which probably caused his seizures, and his 
anticonvulsive medication exacerbated his cognitive deficits 
and his ability to perform complex and varied tasks at work.  

In a June 1999 rating decision, the RO determined that a 50 
percent disability evaluation was warranted for a non-
psychotic organic brain syndrome effective from December 6, 
1990, and continued a 10 percent disability evaluation for a 
seizure disorder.

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Organic mental disorders are currently rated under the 
portion of the Schedule for Rating Disabilities that pertains 
to mental disorders, 38 C.F.R. § 4.130.  Prior to November 7, 
1996, organic mental disorders were rated under 38 C.F.R. 
§ 4.132.  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The 
evaluation criteria have substantially changed in the new 
rating schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
will evaluate his mental condition in light of both the new 
and old criteria.  

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9327 (1998), a 50 percent evaluation is 
warranted for an organic mental condition with occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9327 
(1998).

A 70 percent evaluation is warranted for an organic mental 
condition with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9327 (1998).

A 100 percent evaluation is warranted for an organic mental 
disorder with total occupational and social impairment, due 
to symptoms such as the following:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9327 
(1998).  

Under the former rating criteria for an organic mental 
disorder, 38 C.F.R. § 4.132, Diagnostic Code 9325 (1995), a 
50 percent disability evaluation is warranted for symptom 
combinations productive of considerable impairment of social 
and industrial adaptability.  

A 70 percent disability evaluation is warranted for symptom 
combinations productive of severe impairment of social and 
industrial adaptability.  A 100 percent disability evaluation 
is warranted for impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9325 
(1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1998).  

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

The veteran's seizure disorder is rated under the portion of 
the Schedule for Rating Disabilities that pertains major and 
minor seizures, 38 C.F.R. § 4.124a, Diagnostic Code 8910 
(1998).  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  

A confirmed diagnosis of epilepsy with a history of seizures 
is evaluated as 10 percent disabling.  A 20 percent 
evaluation is warranted for at least one major seizure in the 
last two years; or at least two minor seizures in the last 
six months.  At least one major seizure in the last six 
months or two in the last year; or averaging at least five to 
eight minor seizures weekly warrants a 40 percent disability 
evaluation.  A 60 percent disability evaluation is warranted 
for an average of at least one major seizure in four months 
over the last year; or nine to ten minor seizures per week.  
An average of at least one major seizure in three months over 
the past year; or more than ten minor seizures weekly 
warrants an 80 percent disability evaluation.  A 100 percent 
evaluation is warranted for an average of at least one major 
seizure per month over the past year.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (1998).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Analysis

Following a comprehensive review of the record, the Board 
concludes that the veteran's non-psychotic organic brain 
syndrome warrants a 70 percent disability evaluation under 
both the old and the new criteria.  The Board finds that the 
veteran's symptoms of memory loss, suicidal thoughts, 
unprovoked irritability with periods of violence, 
hallucinations, and difficulty in relating with his family 
more nearly approximate a 70 percent disability evaluation in 
that they represent occupational and social impairment with 
deficiencies in areas of work, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  The evidence of record clearly 
reflects severe impairment in the veteran's ability to 
establish and maintain relationships and employment.  The 
Board further finds a 70 percent disability evaluation is 
consistent with the March 1999 VA examiner's findings.

The Board finds the record is silent as to evidence of gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, and disorientation as to time or place.  The record 
is further silent as to evidence of impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  The Board notes that upon VA 
examination dated in March 1999, the examiner noted the 
veteran was able to perform minimum personal hygiene and 
other basic activities of daily living.

In regard to the veteran's seizure disorder, the Board 
concludes that a 20 percent disability evaluation is 
warranted.  The most recent medical evidence reflects the 
veteran reported experiencing minor seizures on an average of 
once every three days.  The veteran also reported he had not 
experienced a major seizure for over a year.  The examiner 
observed the veteran suffered from resting tremors.  Head 
shakes and tremulous hands were also noted.  Tremors with 
some head titubation were also noted in an April 1992 VA 
psychiatric examination.  Although there is no medical 
documentation of the veteran's minor seizures, the March 1999 
VA examiner did state that the veteran's mental status 
examination and psychological testing supported the veteran's 
statements.  Thus, the Board finds that the veteran's 
symptoms more nearly approximate a 20 percent disability 
evaluation as the evidence reflects that the veteran suffered 
from at least two minor seizures in the last six months.  The 
record is silent as to evidence of a major seizure within the 
last six months or an average of five to eight minor seizures 
weekly.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's service-
connected disabilities result in frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  



ORDER

1.  A 70 percent evaluation for non-psychotic organic brain 
syndrome is granted, subject to controlling regulations 
affecting the payment of monetary awards.

2.  A 20 percent evaluation for a seizure disorder is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

